Case 1:17-cv-00099-JKB Document 401 Filed 04/16/21 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND

CHAMBERS OF 101 WEST LOMBARD STREET
JAMES K. BREDAR BALTIMORE, MARYLAND 21201
Chief Judge (410) 962-0950 OFFICE

MDD_JKBChambers@mdd.uscourts.gov re

April 16, 2021
MEMORANDUM TO COUNSEL

Re: — United States of America y. Baltimore Police Department, et al.
Civ. No.: JKB-17-0099

Dear Counsel:

At the Quarterly Public Hearing scheduled for April 30, 2021 (see ECF No. 394), the
parties are directed to address the Maryland police reform legislation (the “legislation”), at least
spotting the issues that arise to the extent that the legislation covers issues within the scope of the
Consent Decree.

Further, in anticipation of the June monthly progress report scheduled for June 24, 2021
(see ECF No. 384), the parties are directed to prepare more formal written statements, specifically
laying out their views on how the legislation and the Consent Decree intersect and how those
intersections should be addressed. The parties are free to make separate submissions, or to meet
and confer in advance and then submit a joint written statement.

Although informal, this Memorandum is an ORDER of the Court, and it shall be docketed
accordingly.

Very truly yours,

Jo Dem KM udor

James K. Bredar
Chief Judge

CC: All Counsel of Record
Baltimore Police Department Monitoring Team
